Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/049806 (09/06/2018)
PCT/US2018/049806 has PRO 62/554,985 09/06/2017

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
Independent claims 1 and 13 are each directed to methods for the nasal-related characterization associated with microorganisms. Each recites a method comprising a series of abstract analysis to be carried out on data collected from a nasal sample from a subject. Said analysis comprises a series of abstract determinations made from a sample composition dataset and comparisons to a microbiome functional diversity data set, in order to determine nasal-related characterization associated to the user’s microbiome features.  
The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).


“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do recite additional elements beyond the judicial exception set forth above. First, the claims recite the use of a "computing system" to perform the diagnostic analysis based on datasets collected from a sample handling network. The claims, however, do not recite anything special regarding the manner in which data is collected such that the scope of said claims would exclude routine and conventional biological experiments known to produce data required by the instant analysis. As such, this element of the claims only adds a conventional data collection methods as the source of the data to be analyzed. As such, this does not amount to something beyond the recitation of routine and conventional data gathering activities.
As such, these elements clearly do not provide for subject matter that is significantly more than the judicial exception(s) embraced by the claims. 
For these reasons, the instant claims encompass non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13 are each directed to methods for the nasal-related characterization associated with microorganisms. Each recites a method comprising a series of abstract analysis to be carried out on data collected from a nasal sample from a subject. Said analysis comprises a series of abstract determinations made from a sample composition dataset and comparisons to a microbiome functional diversity data set, in order to determine nasal-related characterization associated to the user’s microbiome features. While this sets forth the computational results of the “computing system”, this fails to delineate what specific solutions activities are required in order to achieve these results. Since the only structure recited in the claims is the “computing system", these limitations necessarily invoke an interpretation invoking 35 U.S.C. 112, sixth paragraph.
The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the specification even if one of skill in the art could implement a structure without such a disclosure. 
Therefore, lacking any specific definition that limits the claimed functions to a specifically described series of algorithmic/mathematical processes of the “computer system”, applicant has failed to demonstrate that they were in possession of the full scope of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 13 are each directed to methods for the nasal-related characterization associated with microorganisms. Each recites a method comprising a series of abstract analysis to be carried out on data collected from a nasal sample from a subject. Said analysis comprises a series of abstract determinations made from a sample composition dataset and comparisons to a microbiome functional diversity data set, in order to determine nasal-related characterization associated to the user’s microbiome features. While this sets forth the computational results of the “computing system”, this fails to delineate what specific solutions activities are required in order to achieve these results. Since the only structure recited in the claims is the “computing system", these limitations necessarily invoke an interpretation invoking 35 U.S.C. 112, sixth paragraph.
The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the specification even if one of skill in the art could implement a structure without such a disclosure. 
Therefore, the functionally defined modules causes the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of what algorithmic/mathematical processes are (or are not) encompassed by the generic “computer system”.
	In view of the above described deficiencies in ascertaining a meaningful limit to the scope of the claimed invention, no meaningful search of the prior art can be performed at this time in prosecution. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,703,929 (previously US Application 14/919,614). While not identical, the instant claims are broader in scope than the patented claims and therefor would necessarily be anticipated by said claims. 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,991 (previously US Application 15/606,743). While not identical, the instant claims are broader in scope than the patented claims and therefor would necessarily be anticipated by said claims. 

This is a provisional nonstatutory double patenting rejection.
	Clarification of the relationship between this application and other filed applications at the USPTO is requested by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apte et al. (US20160110515 – published 2016-04-21).
Apte discloses (i.e. claim 1) a method for diagnosing an immune dysfunction in which a computing system in communication with the sample handling network, generating a microbiome composition dataset and a microbiome functional diversity dataset for the population of subjects upon processing nucleic acid content of each of the aggregate set of biological samples with a fragmentation operation, a multiplexed amplification operation using a set of primers, a sequencing analysis operation, and an alignment operation; at the computing system, receiving a supplementary dataset, associated with at least a subset of the population of subjects, wherein the supplementary dataset is informative of characteristics associated with the immune microbial dysfunction; at the computing system, generating a characterization of the immune microbial dysfunction based upon the supplementary dataset and features extracted from at least one of the microbiome composition dataset and the microbiome functional diversity dataset. Apte further mentions that the sample may be a sample from the nose (see [0019]) and that the supplementary dataset may comprise data on GPS location and climate (see [0043)). At least Prevotella is mentioned as microorganism (see claim 5) and the characterization  comprises determining the abundance of the microorganisms (see claim 2). One sequencing method disclosed is NextSeq ([0031]). Finally, machine learning is disclosed in [0069]. 
Thus, the claims are rejected as anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (US20160110515 – published 2016-04-21) in view of Igartua et al. (Mircobiome, 5:16, 2017-02-01, pages 1-17).
Apte teaches as detailed in the 102 rejection supra of claims 1-3, 9-15 and 18-22 and incorporated herein.  These claims are also rendered obvious over Apte because one of ordinary skill in the art would have reasonably considered following the teaching of Apte and arriving at the claimed invention.  
Regarding claims 4-8 and 16-17 further relating to seasonal influence of microbiome composition, although Apte does not specifically teach the influence one of ordinary skill in the art would have known of such a variation based on the teaching of references such as Igartua.  Igartua discloses a study in how genetic variation in healthy individuals influence the relative abundance of the microorganisms in the nasal microbiome. Igartua clearly states that the microbiomes both of the nasal vestibule and the nasopharynx are different between winter and summer. Moreover, age and sex of the persons are significant and need to be adjusted for (see page 14, left column, last paragraph). The persons analysed in Igartua are all from the same geographical location and a location parameter is therefore implicitly contained in the analysis in Igartua. Moreover, Igartua (page 5, left column) mentions that Dermacoccus abundance is strongly influenced by a genetic variation in the individual. Therefore, one of ordinary skill in the art would have considered including the features of claims 4-8 and 16-17 into a model for associating nasal microbiomes with a nasal characterization and arrive at the claimed invention with a reasonable expectation of success.  
Thus, the claims are rejected as obvious.

Conclusion
The claims are not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        July 5, 2022 05:08 pm